               IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

JOHN HENRY FREDERICK,

                 Plaintiff,

v.                                                   Case No. 4:19cv337-MW/HTC

HEATHER KEVER,

           Defendant.
_________________________/

              ORDER ACCEPTING REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 3, and has also reviewed de novo Plaintiff’s additional

objections to the report and recommendation, ECF No. 7. 1 Accordingly

        IT IS ORDERED:

        The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “This case is

DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(g).” The Clerk shall close

the file.

        SO ORDERED on September 9, 2019.


                                                     s/ MARK E. WALKER
                                                     Chief United States District Judge



1
 This is Plaintiff’s second set of objections. ECF No. 7. This Court previously entered its Order Accepting Report
and Recommendation, ECF No. 5, over the previous objections of Plaintiff, ECF No. 4. This Court withdrew its
previous order to consider Plaintiff’s additional objections.
